Title: To Thomas Jefferson from Thomas Auldjo, 8 September 1791
From: Auldjo, Thomas
To: Jefferson, Thomas


Cowes, 8 Sep. 1791. Nothing of commercial importance has occurred here since his letter of 8 July last. Americans enjoy every advantage and attention they can expect.—British armaments have been reduced to peacetime levels “since the Allied Courts have come to an agreement with Russia about terms of peace to be proposed to the Porte for the termination of the War.”—The Secretary of State still has not decided upon the ratification of his commission, but the issue will be decided when Lord Grenville returns to London. Apparently the delay is caused by their reluctance to approve consuls at new locations.
